Mr. Chief Justice Shepard
delivered the opinion of the Court:
The defense founded on the additions made in writing to the printed contract, before execution, is without foundation. *536Grant that the agent of the plaintiffs exceeded his authority in changing the terms of payment, and that they would not have been bound thereby had they refused to accept the subscription and to deliver the books, nevertheless they have the power to ratify the act of their agent by accepting the subscription with the additional terms, which they did. Defendant had no right to complain that they accepted the subscription on his own terms. This necessarily determines the insufficiency of the plea of limitations as a defense, because the action was begun less than three years after the expiration of the two years within which the defendant had the right to make the payment. He was not in default until the expiration of that period.
The correctness of the judgment depends upon the last ground of defense, namely, the misrepresentation of the values of the books as stated in the supporting affidavit. It is quite true that an affidavit of defense must be accorded a fair and liberal interpretation. If the facts stated will, by any fair and reasonable construction, constitute a defense to the action within the scope of the defensive pleas, it is the right of the defendant to have the case tried by the jury. All that is required is that the facts alleged shall be sufficient to indicate a substantial legal defense made in good faith. Dobbins v. Thomas, 26 App. D. C. 157, 160, and cases there cited.
Tested by this principle, we are constrained to hold the affidavit defective. There is no plea, and no statement in the affidavit that the execution of the contract was obtained through the misrepresentation of the agent who procured it. It is not denied that the books were received, accepted, and retained without offer to return after opportunity for examination; nor is it denied that they responded to the description contained in the contract. It is not averred that any other representations were made as to the contents or illustrations, or as to the character of the materials or binding, that were untrue. The substantial statement is that the books were not suitable for the purposes for which they were purchased. What these purposes were, if made known, or agreed to by the agent, is not stated. The *537statement that the books were of far less value than the sum fixed in the contract is not a sufficient defense on the ground of failure of consideration. Brown v. Ohio Nat. Bank, 18 App. D. C. 598, 609. Moreover, the affidavit itself states: “That on account of the extortionate and unreasonable price at which said volumes were offered, the said plaintiffs, by their agents as aforesaid, agreed by a special provision inserted in said contract that said fifty-three volumes were only to be paid for at any time within two years, in amounts and at times to suit deponent’s convenience.”
That the agent may have represented the books to be of the actual value of the price of sale is one of those expressions of opinion common on the part of the seller, that, by itself, is not sufficient to constitute such a fraud as would violate a contract of sale. Consumers’ Brewing Co. v. Tobin, 19 App. D. C. 353, 358.
It is quite probable that the defendant was persuaded into making an improvident purchase of books for which he subsequently discovered that he had no real use; but that is not sufficient, in the absence of the allegation of actual misrepresentations relating to the contents, illustrations, or the character of the materials, typography, or binding of the books that formed material parts of the inducement to make the contract, to warrant his refusal to perform.
We perceive no error in the action of the court in rendering judgment upon the pleadings and supporting affidavits, and it will therefore be affirmed, with costs

Affirmed.